 

Exhibit 10.47

 

HERBALIFE LTD.
2014 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHT AWARD AGREEMENT

STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) dated <DATE> (the “Grant
Date”) between HERBALIFE LTD. (the “Company”), and <NAME> (“Participant”).

WHEREAS, pursuant to the Herbalife Ltd. 2014 Stock Incentive Plan as it may be
amended and/or restated from time to time (the “Plan”), the Committee designated
under the Plan (or an officer of the Company to who the authority to grant
Awards has been delegated), desires to grant to Participant an award of stock
appreciation rights; and

WHEREAS, Participant desires to accept such award subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and Participant, intending to be
legally bound, hereby agree as follows:

1.Grant.

(a)The Company hereby grants to the Participant an Award of <UNITS> Stock
Appreciation Rights (the “Award”) in accordance with Section 9 of the Plan and
subject to the terms and conditions set forth herein and in the Plan.  Each
Stock Appreciation Right represents the right to receive, upon exercise of the
Stock Appreciation Right pursuant to this Agreement, from the Company, a
payment, paid in Common Shares, par value $.001 per share, of the Company (the
“Common Shares”), equal to (i) the excess of the Fair Market Value, on the date
of exercise, of one Common Share (as adjusted from time to time pursuant to
Section 15 of the Plan) over the Base Price (as defined below) of the Stock
Appreciation Right, divided by (ii) the Fair Market Value, on the date of
exercise, of one Common Share, subject to terms and conditions set forth herein
and in the Plan.

(b)The “Base Price” for the Stock Appreciation Right shall be $____ per share
(subject to adjustment as set forth in Section 15 of the Plan).  

(c)Except as otherwise defined herein, capitalized terms used herein shall have
the meanings set forth in the Plan.  

2.Time for Exercise.

(a)Subject to Paragraph 3 below, the Award will become vested and exercisable in
accordance with the following schedule:  (i) 20% of the Stock Appreciation
Rights will become vested and exercisable on the first anniversary of the Grant
Date, (ii) 20% of the Stock

 

--------------------------------------------------------------------------------

 

Appreciation Rights will become vested and exercisable on the second anniversary
of the Grant Date and (iii) the remaining 60% of the Stock Appreciation Rights
subject to the Award will become vested and exercisable on the third anniversary
of the Grant Date.

(b)In the event of a Change in Control, the Committee as constituted immediately
before such Change in Control may, in its sole discretion, accelerate the
vesting and exercisability of this Award upon such Change in Control or take
such other actions as provided in Section 15 of the Plan.

3.Expiration.  The Award shall expire on the tenth (10th) anniversary of the
date hereof; provided, however, that the Award may earlier terminate as provided
in this Paragraph 3 and/or in Section 15 of the Plan.

(a)Upon termination of Participant’s employment with the Company and/or its
Subsidiaries or affiliates for any reason, that portion of the Award that is not
vested and exercisable (after giving effect to any acceleration of vesting
pursuant to this Agreement or otherwise) will terminate on the date of such
termination of employment.

(b)Upon termination of Participant’s employment with the Company and/or its
Subsidiaries or affiliates, that portion of the Award that is vested and
exercisable, will terminate in accordance with the following:

(i)if Participant’s employment with the Company and/or its Subsidiaries or
affiliates is terminated for Cause, the vested and exercisable portion of the
Award will terminate on the date of such termination;

(ii)if Participant’s employment with the Company and/or its Subsidiaries or
affiliates is terminated by reason of Participant’s death or disability (as such
term is defined in Section 22(e) of the Code), or for any other reason than for
Cause, the vested and exercisable portion of the Award will terminate on the
date that is ninety (90) days immediately following the date of such termination
(the “Post-Termination Exercise Period”);

(c)Notwithstanding anything herein to the contrary, if Participant’s employment
with the Company and/or its Subsidiaries or affiliates is terminated for any
reason other than a termination by the Company for Cause, and the last day of
the ninety (90) day Post Termination Exercise Period is subject to a “trading
blackout” or “quiet period” with respect to the Common Shares or if the Company
determines, upon the advice of legal counsel, that Participant may not trade in
the Common Shares due to Participant’s possession of material non-public
information, the Company shall extend the period during which Participant may
exercise his then remaining vested portion of this Award until the later of
(i) the expiration date of the Award determined pursuant to Paragraph 2(b) and
(ii) the date that is seven (7) days following the first date on which
Participant is no longer subject to such restrictions on trading with respect to
the Common Shares.

2

--------------------------------------------------------------------------------

 

(d)For purposes of this Agreement, the term “Cause” shall have the meaning
ascribed to such term in any written employment agreement between Participant
and the Company or one or more of its Subsidiaries, as the same may be amended
or modified from time to time, or if Participant is not party to any such
written employment agreement, then the term “Cause” shall mean the occurrence of
any of the following acts or circumstances: (i) conviction of a felony, a crime
of moral turpitude, dishonesty, breach of trust or unethical business conduct,
or any crime involving the Company or any of its Subsidiaries; (ii) willful
misconduct, willful or gross neglect, fraud, misappropriation or embezzlement;
(iii) performance of Participant’s duties in a manner that is detrimental to the
Company or any of its Subsidiaries, including, but not limited to that which
results in, the severe deterioration of the financial performance of the Company
or any of its Subsidiaries; (iv) failure to adhere to the reasonable/lawful
directions of the Chief Executive Officer of the Company or the Board, to adhere
to the Company’s or any Subsidiary’s policies or practices or to devote
substantially all of Participant’s business time and efforts to the business of
the Company; (v) breach of any provision of any agreement, including an
employment agreement, between Participant and the Company or any of its
Subsidiaries, which covers confidentiality or proprietary information or
contains nonsolicitation or non-competition provisions; or (vi) breach in any
material respect of the terms and provisions of Participant’s employment
agreement, if any, or any agreement between Participant and the Company or any
of its Subsidiaries.

4.Method of Exercise.  The Award may be exercised by delivery to the Company
(attention: Secretary) of a notice of exercise in the form specified by the
Company specifying the number of shares with respect to which the Award is being
exercised or in such other manner permitted by the Company.

5.Fractional Shares.  No fractional shares may be purchased upon any exercise.  

6.Compliance With Legal Requirements.  

(a)The Award shall not be exercisable and no Common Shares shall be issued or
transferred pursuant to this Agreement or the Plan unless and until the Tax
Withholding Obligation (as defined below), and all legal requirements applicable
to such issuance or transfer have, in the opinion of counsel to the Company,
been satisfied.  Such legal requirements may include, but are not limited to,
(i) registering or qualifying such Common Shares under any state or federal law
or under the rules of any stock exchange or trading system, (ii) satisfying any
applicable law or rule relating to the transfer of unregistered securities or
demonstrating the availability of an exemption from applicable laws,
(iii) placing a restricted legend on the Common Shares issued pursuant to the
exercise of the Award, or (iv) obtaining the consent or approval of any
governmental regulatory body.

(b)Participant understands that the Company is under no obligation to register
for resale the Common Shares issued upon exercise of the Award.  The Company may
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any exercise of the Award and/or any resales by
Participant or other subsequent transfers by Participant of any Common Shares
issued as a result of the exercise of the Award, including without limitation
(i) restrictions under an insider trading policy, (ii) restrictions that may be

3

--------------------------------------------------------------------------------

 

necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Award and/or the Common Shares
underlying the Award and (iii) restrictions as to the use of a specified
brokerage firm or other agent for exercising the Award and/or for such resales
or other transfers.  The sale of the shares underlying the Award must also
comply with other applicable laws and regulations governing the sale of such
shares.

7.Shareholder Rights.  Participant shall not be deemed a shareholder of the
Company with respect to any of the Common Shares subject to the Award, except to
the extent that such shares shall have been purchased by and transferred to
Participant.  

8.Withholding Taxes.  

(a)Participant is liable and responsible for all taxes owed in connection with
the Award, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with the Award.  The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, vesting or settlement of the Award
or the subsequent sale of Common Shares issuable pursuant to the Award.  The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.  

(b)Prior to any event in connection with the Award (e.g., vesting or payment in
respect of the Award) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”),
Participant is required to arrange for the satisfaction of the amount of such
Tax Withholding Obligation in a manner acceptable to the Company.  

(c)Unless the Committee provides otherwise, at any time not less than five (5)
business days before any Tax Withholding Obligation arises (e.g., at the time
the Award is exercised, in whole or in part), Participant shall notify the
Company of Participant’s election to pay Participant’s Tax Withholding
Obligation by wire transfer, cashier’s check or other means permitted by the
Company.  In such case, Participant shall satisfy his or her tax withholding
obligation by paying to the Company on such date as it shall specify an amount
that the Company determines is sufficient to satisfy the expected Tax
Withholding Obligation by (i) wire transfer to such account as the Company may
direct, (ii) delivery of a cashier’s check payable to the Company, Attn: General
Counsel, at the Company’s principal executive offices, or such other address as
the Company may from time to time direct, (iii) having the Company withhold a
portion of the Common Shares that otherwise would be issued to Participant under
the Award or (iv) such other means as the Company may establish or
permit.  Participant agrees and acknowledges that prior to the date the Tax
Withholding Obligation arises, the Company will be required to estimate the
amount of the Tax Withholding Obligation and accordingly may require the amount
paid to the Company under this Paragraph 8(c) to be more than the minimum amount
that may actually be due and that, if Participant has not delivered payment of a
sufficient amount to the Company to satisfy the Tax Withholding Obligation
(regardless of whether as a result of the Company underestimating the required
payment or Participant failing to timely make the required payment), the
additional Tax Withholding Obligation amounts shall be satisfied by such other
means as the Committee deems appropriate.

4

--------------------------------------------------------------------------------

 

9.Assignment or Transfer Prohibited.  The Award may not be assigned or
transferred otherwise than by will or by the laws of descent and distribution,
and may be exercised during the life of Participant only by Participant or
Participant’s guardian or legal representative.  Neither the Award nor any right
hereunder shall be subject to attachment, execution or other similar
process.  In the event of any attempt by Participant to alienate, assign,
pledge, hypothecate or otherwise dispose of the Award or any right hereunder,
except as provided for herein, or in the event of the levy or any attachment,
execution or similar process upon the rights or interests hereby conferred, the
Company may terminate the Award by notice to Participant, and the Award shall
thereupon become null and void.

10.Committee Authority.  Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion.  All
decisions by the Committee shall be final and binding.

11.Application of the Plan.  The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of hereof and as the Plan is amended
from time to time.  In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein.  As used herein, the term “Section”
generally refers to provisions within the Plan, and the term “Paragraph” refers
to provisions of this Agreement.  

12.No Right to Continued Employment.  Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon
Participant any right to continued employment with the Company or any of its
subsidiaries or affiliates.

13.Further Assurances.  Each party hereto shall cooperate with each other party,
shall do and perform or cause to be done and performed all further acts and
things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.

14.Entire Agreement.  This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.

15.Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

5

--------------------------------------------------------------------------------

 

16.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Award made under and participation in the
Plan or future Awards that may be made under the Plan by electronic means or to
request Participant’s consent to participate in the Plan by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company and such consent shall remain in
effect throughout Participant’s term of service with the Company and thereafter
until withdrawn in writing by Participant.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

HERBALIFE LTD.

 

 

 

[NAME]

 

 

 

6